DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 and 11-13 recite the limitation "the virtual object" in line 2. It is not clear if this is intended to be the first virtual object in claim 1 or a different virtual object. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9-13, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCulloch et al. (US 2013/0286004)(Hereinafter referred to as McCulloch).

Regarding claim 1, McCulloch teaches a method (Technology is described for displaying a collision between objects by an augmented reality display device system. A collision between a real object and a virtual object is identified based on three dimensional space position data of the objects. At least one effect on at least one physical property of the real object is determined based on physical properties of the real object, like a change in surface shape, and physical interaction characteristics of the collision. Simulation image data is generated and displayed simulating the effect on the real object by the augmented reality display. Virtual objects under control of different executing applications can also interact with one another in collisions. See abstract) comprising: 
identifying a first real object in a mixed reality environment, the mixed reality environment having a user (For the real object, its physical properties are identified based on captured image data and object reference data in at least one network accessible datastore. See paragraph [0029]) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet.); 
identifying a second real object in the mixed reality environment (For the real object, its physical properties are identified based on captured image data and object reference data in at least one network accessible datastore. See paragraph [0029]) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet.)( A user 18, "Joe", is playing a virtual basketball application in a user environment of his living room. Chair 42, glass table 32, lamp 40, and home entertainment system 10 are all real. See paragraph [0063]);
generating, in the mixed reality environment, a first virtual object corresponding to the second real object (A physics model for the glass may be based on more details obtained from object reference data sources such as the type of glass and impurities and such or it may be more generic and treat all glass with the same parameters. In addition to the one or more force vectors being exerted or applied by the basketball, other types of force vectors may also be modeled such as resistive force vectors of the glass table top 32 and an environmental force vector like gravity. See paragraph [0070])( The glass pieces 37N on the floor are virtual objects of registered image data which track their position to be under the table top from the correct user perspective for viewing them with a display device system 8. See paragraph [0032]); 
identifying, in the mixed reality environment, a collision between the first real object and the first virtual object (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet. See paragraph [0072] )(collision between glass and the floor);  
determining a first attribute associated with the collision (For example, an object landing on a certain area in an environment may be a trigger for an explosion. See paragraph [0104])( The sound library 312, besides being a resource for command and object recognition based on sound, may also store audio data for sound effects to be played by the 3D audio engine 304 and which may be linked with different simulated actions 334, pre-collision events 332 and collision effects 331. See paragraph [0104]) ( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]); 
determining, based on the first attribute, a first audio signal corresponding to the collision (A sound associated with glass falling on the floor)( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]); 
and presenting to the user, via a first speaker, the first audio signal (Audio data from a sound library 312 may be associated with one or more collisions or actions for a particular physics model by an application or a user so that the physics engine 308 will play the audio data during display of one or more collisions or actions. See paragraph [0097])( The 3D audio engine 304 is a positional 3D audio engine which receives input audio data and outputs audio data for the earphones 130 or other output audio devices like speakers in other embodiments. See paragraph [097]).

Regarding claim 2, McCulloch teaches the method of claim 1, wherein identifying the collision comprises predicting a collision based on a position of the first real object and a velocity of the first real object (The physics engine 308 simulates realistic behavior of objects based on forces being applied to objects. Physical interaction characteristics describe parameters inputs for a force equation and the resultant one or more forces which are changeable for each collision. An example of such a force equation is Newton's Second Law which is force (F) equals mass (m) times acceleration (a) or F=ma, which is also written as F=½mv2 where vis velocity. An example of a physical interaction characteristic is a speed at which each object is traveling when they meet. So is each object's velocity which is a vector quantity indicating direction of the object and its speed in that direction. See paragraph [0118]).

Regarding claim 3, McCulloch teaches The method of claim 1, wherein the first attribute is a pitch associated with the virtual object, and determining a first audio signal comprises generating an audio signal corresponding to the pitch ( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]).

Regarding claim 4, McCulloch teaches The method of claim 1, wherein the first attribute comprises a material associated with the virtual object, and determining the first audio signal comprises: generating an audio signal, and modifying the audio signal based on an acoustic property of the material (For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]).

Regarding claim 5, McCulloch teaches the method of claim 1, further comprising presenting, concurrently on a display, the first virtual object and a view of the second real object (User is viewing both the glass on the floor and the floor).

Regarding claim 9, McCulloch teaches a system (Technology is described for displaying a collision between objects by an augmented reality display device system. A collision between a real object and a virtual object is identified based on three dimensional space position data of the objects. At least one effect on at least one physical property of the real object is determined based on physical properties of the real object, like a change in surface shape, and physical interaction characteristics of the collision. Simulation image data is generated and displayed simulating the effect on the real object by the augmented reality display. Virtual objects under control of different executing applications can also interact with one another in collisions. See abstract) comprising: 
a wearable head device (see figure 1b) including: 
a display for displaying a virtual environment, the display comprising a transmissive eyepiece through which a real environment is visible (FIG. 2A is a side view of an eyeglass temple 102 of the frame 115 in an embodiment of the see-through, augmented reality display device 2 embodied as eyeglasses providing support for hardware and software components. See paragraph [0047]); 
and a speaker (Inside, or mounted to temple 102, are an ear phone
130 of a set of ear phones 130, See paragraph [0052]); 
and one or more processors (In other embodiments, the functionality of the processing unit 4 may be integrated in software and hardware components of the display device 2 as in FIG. 1B. See paragraph [0039]) configured to perform: 
identifying a first real object in the real environment (For the real object, its physical properties are identified based on captured image data and object reference data in at least one network accessible datastore. See paragraph [0029]) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet.); 
identifying a second real object in the real environment (For the real object, its physical properties are identified based on captured image data and object reference data in at least one network accessible datastore. See paragraph [0029]) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet.)( A user 18, "Joe", is playing a virtual basketball application in a user environment of his living room. Chair 42, glass table 32, lamp 40, and home entertainment system 10 are all real. See paragraph [0063]); 
generating, in the virtual environment, a first virtual object corresponding to the second real object (A physics model for the glass may be based on more details obtained from object reference data sources such as the type of glass and impurities and such or it may be more generic and treat all glass with the same parameters. In addition to the one or more force vectors being exerted or applied by the basketball, other types of force vectors may also be modeled such as resistive force vectors of the glass table top 32 and an environmental force vector like gravity. See paragraph [0070])( The glass pieces 37N on the floor are virtual objects of registered image data which track their position to be under the table top from the correct user perspective for viewing them with a display device system 8. See paragraph [0032]); 
identifying, in the virtual environment, a collision between the first real object and the first virtual object (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet. See paragraph [0072] )(collision between glass and the floor); 
determining a first attribute associated with the collision (For example, an object landing on a certain area in an environment may be a trigger for an explosion. See paragraph [0104])( The sound library 312, besides being a resource for command and object recognition based on sound, may also store audio data for sound effects to be played by the 3D audio engine 304 and which may be linked with different simulated actions 334, pre-collision events 332 and collision effects 331. See paragraph [0104]) ( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]); 
determining, based on the first attribute, a first audio signal corresponding to the collision (A sound associated with glass falling on the floor)( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]); and presenting, to a user of the wearable head device, via the speaker, the first audio signal (Audio data from a sound library 312 may be associated with one or more collisions or actions for a particular physics model by an application or a user so that the physics engine 308 will play the audio data during display of one or more collisions or actions. See paragraph [0097])( The 3D audio engine 304 is a positional 3D audio engine which receives input audio data and outputs audio data for the earphones 130 or other output audio devices like speakers in other embodiments. See paragraph [097]).

Regarding claim 10, McCulloch teaches the system of claim 9, wherein identifying the collision comprises predicting a collision based on a position of the first real object and a velocity of the first real object (The physics engine 308 simulates realistic behavior of objects based on forces being applied to objects. Physical interaction characteristics describe parameters inputs for a force equation and the resultant one or more forces which are changeable for each collision. An example of such a force equation is Newton's Second Law which is force (F) equals mass (m) times acceleration (a) or F=ma, which is also written as F=½mv2 where vis velocity. An example of a physical interaction characteristic is a speed at which each object is traveling when they meet. So is each object's velocity which is a vector quantity indicating direction of the object and its speed in that direction. See paragraph [0118]).

Regarding claim 11, McCulloch teaches The system of claim 9, wherein the first attribute is a pitch associated with the virtual object, and determining a first audio signal comprises generating an audio signal corresponding to the pitch ( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]).

Regarding claim 12, McCulloch teaches The system of claim 9, wherein the first attribute comprises a material associated with the virtual object, and determining the first audio signal comprises: generating an audio signal, and modifying the audio signal based on an acoustic property of the material  (For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]).

Regarding claim 13, McCulloch teaches The system of claim 9, the one or more processors further configured to perform presenting, concurrently on the display, the virtual object and a view of the second real object (User is viewing both the glass on the floor and the floor).

Regarding claim 16, McCulloch teaches the system of claim 9, wherein the wearable head device further includes a sensor, and the first attribute is determined based on an output of the sensor (The 3D audio engine 304 is a positional 3D audio engine which receives input audio data and outputs audio data for the earphones 130 or other output audio devices like speakers in other embodiments. The received input audio data may be for a virtual object or be that generated by a real object. Audio data for virtual objects generated by an application can be output to the earphones to sound as if coming from the direction of the virtual object projected into the display field of view. See paragraph [0097])( In one embodiment, inertial sensors 132 include a three axis magnetometer, a three axis gyro, and a three axis accelerometer. The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position, and thus orientation of the display device, may also be determined. See paragraph [0052]).


Regarding claim 20, McCulloch teaches A non-transitory computer-readable medium containing instructions which when executed by one or more processors cause the one or more processors to perform a method of presenting an audio signal to a user of a wearable head device (computer readable storage device is also a processor readable storage device. Such devices may include volatile and nonvolatile, removable and non-removable memory devices implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. See paragraph [0147]), the method comprising: 
identifying a first real object in a mixed reality environment, the mixed reality environment having a user (For the real object, its physical properties are identified based on captured image data and object reference data in at least one network accessible datastore. See paragraph [0029]) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet.); 
identifying a second real object in the mixed reality environment (For the real object, its physical properties are identified based on captured image data and object reference data in at least one network accessible datastore. See paragraph [0029]) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet.)( A user 18, "Joe", is playing a virtual basketball application in a user environment of his living room. Chair 42, glass table 32, lamp 40, and home entertainment system 10 are all real. See paragraph [0063]); 
generating, in the mixed reality environment, a first virtual object corresponding to the second real object (A physics model for the glass may be based on more details obtained from object reference data sources such as the type of glass and impurities and such or it may be more generic and treat all glass with the same parameters. In addition to the one or more force vectors being exerted or applied by the basketball, other types of force vectors may also be modeled such as resistive force vectors of the glass table top 32 and an environmental force vector like gravity. See paragraph [0070])( The glass pieces 37N on the floor are virtual objects of registered image data which track their position to be under the table top from the correct user perspective for viewing them with a display device system 8. See paragraph [0032]); 
identifying, in the mixed reality environment, a collision between the first real object and the first virtual object (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet. See paragraph [0072] )(collision between glass and the floor); determining a first attribute associated with the collision (For example, an object landing on a certain area in an environment may be a trigger for an explosion. See paragraph [0104])( The sound library 312, besides being a resource for command and object recognition based on sound, may also store audio data for sound effects to be played by the 3D audio engine 304 and which may be linked with different simulated actions 334, pre-collision events 332 and collision effects 331. See paragraph [0104]) ( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]); 
determining, based on the first attribute, a first audio signal corresponding to the collision (A sound associated with glass falling on the floor)( Optionally, in step 510, the physics engine 308 identifies audio data based on the at least one effect on the real object and its one or more types of material. For example, the sound library 312 or the materials lookup table 330 may include parameter values for affecting pitch, tone and volume of audio data based on a type of material. See paragraph [0123]); and 
presenting to the user, via a first speaker, the first audio signal (Audio data from a sound library 312 may be associated with one or more collisions or actions for a particular physics model by an application or a user so that the physics engine 308 will play the audio data during display of one or more collisions or actions. See paragraph [0097])( The 3D audio engine 304 is a positional 3D audio engine which receives input audio data and outputs audio data for the earphones 130 or other output audio devices like speakers in other embodiments. See paragraph [097]).

Allowable Subject Matter
Claims 6-8, 14, 15, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the first real object comprises a sensor, and identifying the collision comprises predicting a collision based on an output of the sensor.” when read in light of the rest of the limitations in claim 6 and the claims to which claim 6 depends and thus claim 6 contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “wherein determining the first audio signal comprises: generating a MIDI parameter based on the first attribute; and generating, using a sound engine, the first audio signal based on the MIDI parameter. ” when read in light of the rest of the limitations in claim 7 and the claims to which claim 7 depends and thus claim 7 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “determining, based on the second attribute, a second audio signal corresponding to the collision between the first virtual object and the second virtual object; and presenting to the user, via the first speaker, the second audio signal. ” when read in light of the rest of the limitations in claim 8 and the claims to which claim 8 depends and thus claim 8 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the first real object comprises a sensor, and identifying the collision comprises predicting a collision based on an output of the sensor. ” when read in light of the rest of the limitations in claim 14 and the claims to which claim 14 depends and thus claim 14 contains allowable subject matter.



The prior art of record alone or in combination is silent to the limitations “wherein determining the first audio signal comprises: generating a MIDI parameter based on the first attribute; and generating, using a sound engine, the first audio signal based on the MIDI parameter. ” when read in light of the rest of the limitations in claim 15 and the claims to which claim 15 depends and thus claim 15 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “determining, based on the second attribute, a second audio signal corresponding to the collision between the first virtual object and the second virtual object; and presenting, to the user, via the speaker, the second audio signal. ” when read in light of the rest of the limitations in claim 17 and the claims to which claim 17 depends and thus claim 17 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the first real object comprises a sensor, and identifying the collision between the first virtual object and the second virtual object comprises predicting a virtual collision based on an output of the sensor. ” when read in light of the rest of the limitations in claim 18 and the claims to which claim 18 depends and thus claim 18 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the first real object comprises a sensor, and identifying the collision between the first virtual object and the second virtual object comprises predicting a virtual collision based on an output of the sensor. ” when read in light of the rest of the limitations in claim 19 and the claims to which claim 19 depends and thus claim 19 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611